                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:19-CV-065-RJC-DCK

 MELISSA DEMASTES, individually and on               )
 behalf of all others similarly situated,            )
                                                     )
                      Plaintiff,                     )
                                                     )
    v.                                               )                 ORDER
                                                     )
 MIDWEST DIVERSIFIED MANAGEMENT                      )
 CORP, d/b/a CARMEL MAINTENANCE,                     )
 LLC, WATERFORD SQUARE                               )
 APARTMENTS, LLC, PIPER GLEN                         )
 APARTMENTS ASSOCIATES, LLC,                         )
 MIDWEST DIVERSIFIED MANAGEMENT                      )
 CORP EMPLOYEE BENEFIT PLAN AND                      )
 TRUST, JAMES N. GORDON, and DOES                    )
 100,                                                )
                                                     )
                     Defendants.                     )


         THIS MATTER IS BEFORE THE COURT on the “Defendants’ Unopposed Motion To

File Under Seal And Review In Camera The Parties’ Confidential Settlement And General Release

Agreement” (Document No. 68) filed July 6, 2021. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, the undersigned will grant

the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule (“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)    Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
               filed unsealed. This Rule governs any party’s request to seal, or
               otherwise restrict public access to, any materials filed with the Court
               or used in connection with judicial decision- making. As used in this
               Rule, “materials” includes pleadings and documents of any nature
               and in any medium or format.

               (b)    Filing under Seal. No materials may be filed under seal
               except by Court order, pursuant to a statute, or in accordance with a
               previously entered Rule 26(e) protective order.

               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to have
                      the material maintained under seal and how the
                      matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.


Local Rule 6.1. It appears that the requirements of Local Rule 6.1(c)(1) through (4) have been

adequately met.

       Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. The Defendants indicate that the documents contain information related to the

“Defendants’ confidential business practices,” and they also seek to file the documents under seal

so as “to preserve the confidentiality of the terms of the Parties’ agreement and the individually

executed general release agreements pertaining to non-wage claims.” (Document No. 69, p. 5).

Noting that the time for public response has not run to this motion, the Court will consider any



                                                 2
objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

       IT IS, THEREFORE, ORDERED that “Defendants’ Unopposed Motion To File Under

Seal And Review In Camera The Parties’ Confidential Settlement And General Release

Agreement” (Document No. 68) is GRANTED. The parties’ Confidential Settlement and General

Release Agreement shall remain under SEAL until otherwise ordered by this Court.


                                         Signed: July 6, 2021




                                                3
